                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                           8:19CR165

         vs.
                                                                               ORDER
TODD FUNDERMANN,

                         Defendant.




        This matter is before the Court on Defendant’s Motion to Review Detention (Filing No. 38) in
which he/she seeks release upon conditions to enter into a treatment program. In reviewing the motion, it
appears that Defendant has failed to set out the respective positions of Probation and Pretrial Services and
the Government. Additionally, it appears that Defendant has failed to provide to chambers a substance
abuse evaluation and a letter of acceptance from the proposed treatment program, accompanied by a
statement of the program’s requirements. For all of these reasons, the motion will be denied.
        Upon consideration,


        IT IS ORDERED:
        1.      Defendant’s Motion to Review Detention (Filing No. 38) is denied without prejudice to the
refiling of a motion that sets out an appropriate release plan in accordance with the recommendations of a
substance abuse evaluation.
        2.      Future motions for reconsideration of detention shall contain a statement as to the
respective positions of Probation and Pretrial Services and the Government.
        3.      Additionally, Defendant shall provide to chambers a substance abuse evaluation and a letter
of acceptance from the proposed treatment program, accompanied by a statement of the program’s
requirements contemporaneously with the filing of a motion.


        Dated this 13th day of March, 2020.

                                                          BY THE COURT:

                                                          s/ Michael D. Nelson
                                                          United States Magistrate Judge
